DETAILED ACTION
Supplemental Office Action
The instant Allowance is Supplemental to and supersedes the Final Office Action dated 12 February 2021.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  See explanation below pertaining to claimed priority.

Information Disclosure Statement 
The Information Disclosure Statement filed 8 March 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher C. Bolten on 8 March 2021.
The application has been amended as follows: 
	Please amend claim 9 as follows:
	
	--The computer-based method of claim 1, wherein the patient-specific anatomical model 

further comprises  fluid pressure in the first blood flow path.--

amend claim 13 as follows:
--The computer-based method of claim 1, wherein virtually deploying the implant model further comprises:
providing a plurality of implant models having different geometrical or material properties, each of the plurality of implant model corresponding to a different cardiac implant; and 
virtually deploying each of the implant models into the patient-specific anatomical model, and determining the measure of hemodynamic compromise for each of the plurality of implant models.--
Please amend claim 17 as follows:
--The system of claim 16, wherein the instructions further are programmed to receive a patient-specific anatomical model that includes a second blood flow path that adjoins the first blood flow path, and to determine the measure of hemodynamic compromise as indicative of a measure of obstruction of the second blood flow path.--
Please amend claim 21 as follows:
--The non-transitory computer-readable medium of claim 20, wherein the instructions further are programmed to receive  a patient-specific anatomical model that includes a second blood flow path that adjoins the first blood flow path, and to determine the measure of hemodynamic compromise as indicative of a measure of obstruction of the second blood flow path.--

Drawings
	The Drawings submitted 26 August 2020 have been accepted.
Claim Status
	Claims 1-23 are allowed herein.

Interview dated 25 February 2021
	Examiner Clow and attorneys of record, Christopher Bolten and Nicola Pisano, discussed the claim to priority in the instant Application to at least parent Continuation-in-Part 14/399,781, filed 7 November 2014 (US 2015/0112659A1).  In Applicant’s arguments dated 25 January 2021, this issue was argued in detail at pages 7-8 and in Appendix A.  After further discussion with Applicants herein, the Examiner finds the claim to priority persuasive, particularly with respect to 2015/0112659A1 including details pertaining to finite element methods for modeling both the anatomical patient-specific model and the implant model wherein a determination of the measure of hemodynamic compromise is calculated with respect to deformation of the implant model and of the patient-specific model.  This is detailed, as example, in the priority document at Figure 4; Figure 5; Figure 8 and at paragraphs [0145]-[0146]; [0155]; and [0159].  
	Thus, instant application has an effective filing date of at least 7 November 2014, with foreign priority to 16 May 2012, making the prior art cited to Basri et al., dated 2016, inapplicable.  As such, the prior art to Basri et al. is hereby withdrawn under 35 USC 102.  As follows, the prior art to Basri et al. and Morganti et al. and Basri et al. and Auricchio et al. under 35 USC 103 is also withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-23 are allowed for the reasons of record.  As above, the art to Basri et al. is not applicable as a prior art 
With respect to 35 USC 101, the claims have been found patent eligible, as stated in the Office Action dated 18 November 2020, at pages 4-5 and in the Office Action dated 12 February 2021, at page 3.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631